DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 21 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US 20090196764 A1).
Regarding claim 21, Fogarty discloses a power converter (Fig. 2, the box 24, including the power convertor as detailed in Fig. 5; also see para. 0020) electrically coupled to an active magnetic bearing (AMB) having a plurality of windings (e.g., Fig. 2, the combination of Motor and AMB reads on ”a plurality active magnetic bearing (AMB) windings”), the power converter comprising: a DC bus (Fig. 5, isolated DC busses 120) having a positive rail and a negative rail (para. 0028); two capacitors (Fig. 5, capacitor bank 130) electrically coupled in series between the positive rail and negative rail, one capacitor being electrically coupled to the other capacitor at a midpoint connection (Fig. 5, the DC neutral point 26); a first leg (e.g., the 1st one of legs 118 for phase A in Fig. 5) electrically coupled between the positive rail and the negative rail, the first leg comprising a first semiconductor switching device (e.g., the 1st one of the electrical switches 114 in Fig. 5) electrically connected between the positive rail and a first output node (Fig. 5); a second leg (e.g., the 2nd one of legs 118 for phase A in Fig. 5) electrically coupled between the positive rail and the negative rail, the second leg comprising a second semiconductor switching device (another electrical switch 114 in Fig. 5) electrically connected between the negative rail and a second output node (Fig. 5); and a switch controller electrically coupled to the first semiconductor switching device and the second semiconductor switching device (para. 0033-0034), wherein, the first output node is electrically coupled to the midpoint connection by way of a first AMB winding (e.g., phase A of the phases A, B, C), and wherein, the second output node is electrically coupled to the midpoint connection by way of a second AMB winding (e.g., phase B of the phases A, B, C; see Fig. 5 and para. 0027: “The converter includes a five level inverter circuit 110 with isolated DC busses 120, further including three 
	Regarding claim 25, Fogarty discloses: wherein the switch controller is structured to control the first semiconductor switching device and second semiconductor switching device so as to provide power to the first and second AMB winding (para. 0032-0034).
	Regarding claim 26, Fogarty discloses: wherein the switching controller is structured to provide power to the first AMB winding with the first semiconductor 26085150.1switching device and to provide power to the second AMB winding with the second semiconductor switching device such that the power provided to the first AMB winding and second AMB winding is substantially cophasal (para. 0025, 0028, 0042).  
	Regarding claim 27, Fogarty discloses: additionally comprising four pairs of legs (two pairs for phase B and another two pairs for phase C as shown in Fig. 5) electrically coupled between the positive and negative rail, each leg having a semiconductor switching device (Fig. 5 shows two pairs of switching device 114 for each phase B or C) and an output node, wherein a unique AMB winding (phase B or C) is electrically coupled between each output node and the midpoint connection (Fig. 5).

Allowable Subject Matter
5.	Claims 1, 3-7, 15-17 and 20 are allowed.
6.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1 and 3-7 is the inclusion of the limitation of a pair of current sensors, one sensor being electrically coupled between the first output node and the midpoint connection by way of a first AMB winding and the second sensor being electrically coupled between the second output node and the midpoint connection by way of a second AMB winding. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15-17 and 20 is the inclusion of the limitation that the voltage across the capacitors is balanced by: coupling the first output node and the midpoint connection in series by way of an inductor; coupling the second output node to the first output node; and operating the first switching device and second switching device such that the voltage across each capacitor is substantially equal.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 22-23 is the inclusion of the limitation of a pair of current sensors, one sensor being electrically coupled between the first output node and the midpoint connection by way of a first AMB winding and the second sensor being electrically coupled between the second output node and the 
The primary reason for the allowance of claim 24 is the inclusion of the limitation of a third semiconductor device in communication with the switch controller, the device being electrically coupled between the positive rail and the negative rail; and a diode electrically coupled to the positive rail between the third semiconductor device and the pair of capacitors, wherein the switch controller is structured to open and close the third semiconductor device so as to perform power factor correction.  It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Response to Arguments
8.	Applicant's arguments filed 10/18/2021 with respect to claims 21 and 25-27 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action and the “Response to Arguments” (page 8, section 8) as documented in the previous Office action mailed 8/18/2021.
	
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837